      Case 2:17-cv-04540-DGC Document 444 Filed 10/27/20 Page 1 of 3



1    WO
2
3
4
5
6                        IN THE UNITED STATES DISTRICT COURT
7                                FOR THE DISTRICT OF ARIZONA
8
9
     Leslie A. Merritt, Jr.,                             No. CV-17-04540-PHX-DGC
10
                    Plaintiff,                           ORDER
11
     v.
12
13   State of Arizona, et al.,

14                  Defendants.

15
16          The Court has reviewed the parties’ objections to various deposition designations
17   (Doc. 440-3). Plaintiff has designated testimony from Jennifer Crane and Glenn Merritt,
18   Sr. (Glenn) regarding a phone message Plaintiff left for Glenn (Plaintiff’s grandfather) on
19   August 29, 2015. Plaintiff seeks to admit this evidence to confirm that he made the 11:04
20   a.m. phone call between the time of two shootings on August 29, 2015 – at 11:03 and 11:05
21   a.m. – shootings with which he was later charged. Defendant asserts that the two shootings
22   occurred some distance apart and that he could not have made them and also placed the
23   phone call. He therefore contends that the phone call is exculpatory and supports his claim
24   that Defendant lacked probable cause to arrest him on September 18, 2015.
25          As the Court has previously noted, however, the existence of probable cause must
26   be based on the totality of the facts known to arresting officers at the time of the arrest. As
27   the Supreme Court explained, whether the “arrest was constitutionally valid depends . . .
28   upon whether, at the moment the arrest was made, the officers had probable cause to make
      Case 2:17-cv-04540-DGC Document 444 Filed 10/27/20 Page 2 of 3



1    it – whether at that moment the facts and circumstances within their knowledge and of
2    which they had reasonably trustworthy information were sufficient to warrant a prudent
3    man in believing that the petitioner had committed or was committing an offense.” Beck
4    v. State of Ohio, 379 U.S. 89, 91 (1964) (emphasis added); see also Rosenbaum v. Washoe
5    Cty., 663 F.3d 1071, 1076 (9th Cir. 2011) (the probable cause analysis for a warrantless
6    arrest involves “the facts known to the officer at the time of the arrest”); Reams v. City of
7    Tucson, 701 P.2d 598, 601 (Ariz. Ct. App. 1985) (probable cause for an arrest must be
8    evaluated by “the facts as they existed at the time of the arrest, and not afterward”).
9           The Court has ruled that Plaintiff can assert that Defendant knew, before his arrest,
10   that a call had been made at 11:04 a.m. from the cell phone Plaintiff used. Doc. 437. This
11   ruling is based on sufficient evidence for a jury to find that Defendant reviewed phone
12   records that reflected the call. Id. But Plaintiff has presented no evidence that Defendant
13   knew of the facts asserted in the Crane and Glenn depositions at the time of Plaintiff’s
14   arrest. He does not assert that any person affiliated with Defendant knew of or spoke to
15   Crane or Glenn before Plaintiff’s arrest at 6:47 p.m. on September 18, 2015. Because
16   Plaintiff presents no basis to conclude that the facts testified to by Crane and Glenn were
17   known to Defendant at the time of his arrest, those facts are not relevant to the question of
18   whether Defendant had probable cause for the arrest.1
19
20          1 The Court has previously noted that a person may not be arrested if previously-
     established probable cause has dissipated. Doc. 287 at 6, (citing Nicholson v. City of Los
21   Angeles, 935 F.3d 685, 691 (9th Cir. 2019); United States v. Ortiz-Hernandez, 427 F.3d
     567, 574 (9th Cir. 2005)). As a result, “[w]here probable cause has dissipated during an
22   investigation, police officers have a duty to conduct further inquiry and reestablish
     probable cause before arresting the suspect.” Id. at 9. Defendant certainly may argue that
23   Defendant knew of the 11:04 a.m. call from phone records it reviewed (an assertion
     Defendant will vigorously dispute), this knowledge dissipated probable cause, and
24   Defendant therefore lost probable cause to arrest him. But the focus must remain on facts
     known to Defendant at the time of arrest, as Beck, Rosenbaum, Reams, and many other
25   cases make clear. Thus, while Plaintiff can argue that Defendant’s knowledge of the phone
     call from phone records dissipated probable cause and made his arrest unlawful, he may
26   not introduce facts that clearly were not known to Defendant at the time of arrest, even if
     he believes those facts would have been uncovered through further investigation. The
27   question is whether, “at the moment the arrest was made . . . the facts and circumstances
     within [Defendant’s] knowledge and of which [Defendant] had reasonably trustworthy
28   information were sufficient to warrant a prudent man in believing that [Plaintiff] had
     committed” the I-10 shootings. Beck, 379 U.S. at 91.
                                                   2
      Case 2:17-cv-04540-DGC Document 444 Filed 10/27/20 Page 3 of 3



1           The Court therefore sustains Defendant’s relevancy objection to the following
2    Crane deposition testimony: page 6, line 10 to page 21, line 19; page 23 lines 5-15; page
3    67 lines 16-22. The Court further sustains Defendant’s objections to the following Crane
4    testimony: page 42 line 7 to page 43 line 12 (lack of foundation, personal knowledge); page
5    43 line 23 to page 44 line 15 (same). Defendant’s Crane objections are otherwise
6    overruled.
7           The Court sustains Plaintiff’s objections to the following Crane counter-
8    designations:   page 71, lines 5-9 (the question is irrelevant); page 77 lines 13-24
9    (relevancy); page 107 lines 6-13 (relevancy). Plaintiff’s Crane objections are otherwise
10   overruled.
11          The Court sustains Defendant’s objections to the following Glenn deposition
12   testimony: page 10 line 19 to page 24 line 21 (relevancy); page 24 line 23 to page 25 line 9
13   (lack of foundation); page 26 line 9 to page 29 line 9 (relevancy); page 34 line 22 to page
14   35 line 5 (relevancy, 403); page 44 lines 18-25 (speculation, 702). Defendant’s Glenn
15   objections are otherwise overruled.
16          Dated this 26th day of October, 2020.
17
18
19
20
21
22
23
24
25
26
27
28


                                                  3
